Citation Nr: 0416656	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement o service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to an earlier effective date of February 25, 
1999, for a compensable rating for chondromalacia of the 
right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran served on active duty from February 1998 to 
February 1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1990 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a right knee disorder, left knee disorder, right shoulder 
disorder, and left shoulder disorder.  In a May 2003 
decision, the Board granted service connection for right knee 
chondromalacia and remanded the other issues to the AOJ.  In 
a June 2003 rating decision, the AOJ implemented the Board's 
decision and assigned a non-compensable rating for right knee 
chondromalacia from February 25, 1999, and a 10 percent 
rating from April 16, 2003.  The veteran perfected an appeal 
as to the issue of entitlement to an earlier effective date 
of February 25, 1999, for a compensable rating for 
chondromalacia of the right knee.


FINDINGS OF FACT

1.  Left knee chondromalacia was not manifest during service 
and is not related to service.  

2.  The veteran's current complaints of left shoulder pain 
are not derived from inservice disease or injury.  

3.  The veteran's current complaints of right shoulder pain 
are not related to inservice impression of right rotator cuff 
strain and are not derived from inservice disease or injury.  

4.  The veteran's application for service connection for a 
right knee disorder was received within one year of his 
separation from service; the record shows painful motion of 
the right knee and periarticular pathology from the effective 
date of service connection for right knee chondromalacia, 
February 25, 1999.  


CONCLUSIONS OF LAW

1.  Left knee chondromalacia was not incurred or aggravated 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).

2.  A left shoulder disability due to disease or injury in 
service was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

3.  A right shoulder disability due to disease or injury in 
service was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

4.  The criteria for a February 25, 1999 effective date for a 
10 percent rating for right knee chondromalacia have been 
met. 38 U.S.C.A. §§ 1155, 5110(a) and (b) (West 2002); 38 
C.F.R. §§ 3.400, 4.59 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via an October 2001 VCAA 
letter, April 2002 rating decision which specifically 
considered VCAA, and subsequent supplemental statements of 
the case.  The claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claims and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims and notice of how his claims were still deficient.  
Although a VCAA letter was not issued with regard to the 
effective date issue, that issue is being granted in full; 
thus, there is no prejudice to the veteran.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.  In this case, a rating decision was issued subsequent to 
VCAA notification and the rating decision also specifically 
considered VCAA; thus, Pelegrini is satisfied.

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran was afforded a VA examination to 
include a medical opinion.  There records which satisfy 
38 C.F.R. § 3.326.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the veteran or the 
appellant, and there is no other specific evidence to advise 
him/her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied with respect to said issues on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the veteran.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

During service, the veteran was seen on February 1, 1999 for 
right shoulder pain.  The impression was right rotator cuff 
strain.  He was provided pain medication and was advised to 
avoid repetitive activity.  There were no further complaints, 
findings, treatment, or diagnosis of right shoulder disease 
or injury during service.  Likewise, there were no 
complaints, findings, treatment, or diagnosis of left knee or 
left shoulder disease or injury during service.  The service 
medical records reflect right knee complaints and treatment.  
He was diagnosed as having right knee retro patellar pain 
syndrome, patellofemoral arthrosis, and mild patellar 
instability.  X-rays showed early patello femoral 
degenerative changes.  The veteran was separated from service 
due to his right knee problems.  

Following his separation from service in February 1999, the 
veteran filed a claim for VA benefits in March 1999.  At that 
time, he did not specify any specific disability.  

In VA records dated in June and August 1999, the veteran 
complained of having bilateral knee and bilateral shoulder 
pain.  The veteran reported having a history of arthritis.  
However, there was no x-ray evidence of arthritis.  In August 
1999, it was also noted that the veteran had crepitus.  The 
diagnosis was arthralgia of the shoulders and knees.  In 
addition, the veteran was diagnosed as having bilateral 
patellofemoral pain syndrome, right greater than left.  

In August 1999, the veteran clarified that he was seeking 
disability compensation benefits for both knees and both 
shoulders.  He stated that his knees and shoulders sounded as 
if they were grinding and that he had soreness and swelling.  

In conjunction with his claim, the veteran was afforded a VA 
examination in September 1999.  At that time, the veteran 
reported that he had popping and pain in both shoulders and 
both knees.  He indicated that he took ibuprofen tablets.  
Physical examination revealed that the veteran appeared 
healthy and in no distress.  Both shoulders were at 
symmetrical level.  There was no swelling or deformity.  The 
veteran complained of pain on palpation anteriorly in the 
right shoulder.  Range of motion on the right side was to 175 
degrees of abduction with pain, 170 degrees of forward 
flexion, external rotation of 65 degrees, and internal 
rotation of 85 degrees.  On the left side, range of motion 
was to 175 degrees of abduction, 170 degrees of forward 
flexion, external rotation of 65 degrees, and internal 
rotation of 85 degrees.  Power was satisfactory against 
resistance on both sides.  

Examination of the knees revealed that they were normal 
looking without any swelling or deformity.  The veteran 
complained of pain on palpation over the patella and also 
complained of tenderness on the lateral side.  The joint line 
was non-tender.  McMurray and Drawer tests were negative and 
Lachman test was also negative.  The range of motion was zero 
to 140 degrees on both sides and quadriceps muscle tone was 
good.  X-rays of all joints was normal.  The diagnosis was 
subjective complaint of pain in both shoulders and both 
knees.  No objective evidence any orthopedic pathology.  

In December 2000, the veteran testified at a personal hearing 
at the Reno, Nevada RO via videoconference with the Las 
Vegas, Nevada RO.  At that time, the veteran asserted that he 
was treated for bilateral knee and bilateral shoulder 
conditions during service, not just right knee and right 
shoulder complaints.  He asserted that the references to knee 
problems referred to both knees, not just the right knee.  He 
indicated that the same treatment he used for his right knee, 
like ibuprofen, was the same treatment for his left knee and 
shoulders.  He maintained that he was discharged for patellar 
arthritis.  

In April 2003, the veteran was afforded a VA examination.  
The purpose of this examination was to determine the etiology 
of current knee and shoulder disorders.  The claims file was 
reviewed by the examiner.  The veteran stated that during 
basic training, he began to develop pain in his right knee 
which was progressive and lead to his being put on profile 
and eventually being discharged.  The veteran indicated that 
despite physical therapy and pain treatment, the right knee 
pain persisted.  In addition, he developed pain in his left 
knee, but he did not really complain of it.  The examiner 
reviewed the service medical records and noted that a 
diagnosis in May 1998 was made of iliotibial band syndrome.  
There was also shown on x-ray of an early inferior patellar 
osteophyte.  Later, the diagnosis of the right knee was 
changed to chondromalacia patellae.  In addition, the 
examiner noted in February 1999, when the veteran was being 
treated for right knee pain, there was a notation that he 
complained of right shoulder pain and a diagnosis of rotator 
cuff strain was made.  The examiner stated that this was the 
only reference to the right shoulder and that there were no 
inservice documentation of complaints of pain in the left 
shoulder or left knee.

Currently, the veteran complained of moderate pain in his 
knees, worse on the right than on the left.  He indicated 
that standing and walking up to a mile was fun, but he had 
problems going up and down stairs.  In addition, kneeling 
caused pain and sitting with his knees bent for a prolonged 
period caused pain.  He also complained that repetitious 
movement on his knees caused pain.  He related that taking 
Naproxen and doing stretching exercised helped.  With regard 
to his shoulders, the veteran related that he also had pain, 
worse on the right than on the left.  He indicate that he had 
discomfort when he had to do any work at or above shoulder 
level.  He also reported "crunching" on range of motion 
exercises.  

Examination of the knees revealed normal alignment in both 
knees.  Patellar tracking was normal in both knees with 
patellar Q angles being approximately 15-18 degrees.  He had 
1 to 2+ subpatellar crepitus with active range of motion of 
the right knee and very minimal crepitus in the left knee.  
He complained of tenderness along the medial and lateral 
borders of the patellae of both knees.  Both knees were very 
stable with all ligaments intact.  Lachman and McMurray tests 
were negative.  Quadriceps circumference on the right knee at 
3 finger breadths above the patella was 49.5 centimeters; 
quadriceps circumference on the left knee was 48.5 
centimeters.  Maximal calf circumference of the right knee 
was 41.5 centimeters; maximal circumference of the left knee 
was 42.5 centimeters.  New x-rays were taken on the day of 
the examination.  X-rays of both knees including 
weightbearing views were completely normal except for the 
lateral view of the right knee which did show a small 
osteophyte at both the superior and inferior poles of the 
patella.  The diagnoses was chondromalacia of the right knee 
and minimal chondromalacia patellae of the left knee.  

With regard to the shoulders, there was no apparent atrophy 
of asymmetry between the two shoulders.  The veteran had full 
active and passive range of motion of both shoulders.  He 
could actively abduct to 180 degrees and forward flex to 180 
degrees.  Active external rotation was approximately 70 
degrees in both shoulders. Internal rotation was 
approximately 80-85 degrees in both shoulders.  Manual muscle 
testing indicated good strength bilaterally.  Impingement 
tests were negative.  There was no evidence of rotator cuff 
disability.  X-rays of both shoulders was negative.  The 
diagnosis was normal examination, both clinically and 
radiographically, of both shoulders.  

The examiner provided a medical opinion.  The examiner stated 
that he/she felt that there was no significant disability in 
the left shoulder nor right shoulder and certainly no 
service-related disability.  The examiner opined that the 
veteran had very mild chondromalacia patella of the left 
knee, but it was not service-related.  The examiner stated 
that there was no indication of any complaints of pain nor 
was there any injury recorded to the left knee during 
service.  The right knee had moderate chondromalacia patella 
which became symptomatic during basic training.  The examiner 
opined that the small osteophyte seen on x-rays preexisted 
service, but that the chondromalacia patella of the right 
knee was service-related and was currently minimally 
disabling.  

An additional statement was received from the veteran in 
February 2004 in which he reinforced his prior contentions.  
He asked that this statement be considered in conjunction 
with his claim.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

For veterans, disability compensation derives from 2 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

"Arthralgia" is defined as pain in a joint.  DeLuca v. Brown, 
6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1988)).  The United States 
Court of Appeals for Veterans Claims ("the Court") has 
stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that 
continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez.  Such a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derives from an inservice disease or injury.  Id.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The veteran does not allege nor does the record show 
that claimed conditions were incurred in combat service.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).


Left Knee

There is no record of inservice complaints, findings, 
treatment, or diagnosis of a left knee disorder.  Following 
service, the veteran complained of left knee pain in June 
1999.  In August 1999, he was diagnosed as having 
patellofemoral pain syndrome.  A September 1999 orthopedic 
examination revealed no objective evidence of any orthopedic 
pathology in the left knee.  The current VA examination 
revealed very mild chondromalacia patella of the left knee.  

The veteran is competent to state that he has had left knee 
pain since service.  However, he is not competent to make a 
diagnosis of left knee disability and relate it to service.  
See Espiritu.  

The competent evidence establishes that the veteran currently 
has left knee disability.  The competent evidence shows that 
he has very mild chondromalacia patella of the left knee.  
However, the record establishes that the veteran did not 
injure his left knee during service nor was any disease of 
the left knee diagnosed during service.  The veteran states 
that his left knee was treated during service and that all 
references to knee treatment and disability meant both knees, 
not just the right knee.  The Board does not find these 
statements to be credible.  The service medical records are 
clear that the right knee alone was treated.  The VA examiner 
also indicated that this was the case.  There is not one 
single documented complaint of left knee injury, pain, or 
other problem while the record is replete with complaints of 
other medical problems.  In the absence of such documentation 
and in light of the rest of the record, the Board finds that 
the veteran's statements are not credible.  Moreover, the VA 
examiner opined that while the veteran currently has very 
mild chondromalacia patella of the left knee, it is not 
related to service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the medical professional has determined that the veteran's 
current left knee disorder, chondromalacia of the left knee 
is not related to disease or injury during service, the Board 
cannot substitute its own medical judgment.  This medical 
opinion is not contradicted by a contrary opinion.  

The competent medical evidence on file is afforded more 
probative value and outweighs the lay statements.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Left Shoulder

There is no record of inservice complaints, findings, 
treatment, or diagnosis of a left shoulder disorder.  
Following service, the veteran complained of left shoulder 
pain in June 1999.  He was diagnosed as having arthralgia or 
pain in the left shoulder joint.  A September 1999 orthopedic 
examination revealed no objective evidence of any orthopedic 
pathology in the left shoulder.  The current VA examination 
revealed no significant disability in the left shoulder.  X-
rays were negative.  

The veteran is competent to state that he has had left 
shoulder pain since service.  However, he is not competent to 
make a diagnosis of left shoulder disease or injury and 
relate it to service.  See Espiritu.  

The veteran has a post-service diagnosis of left shoulder 
arthralgia or pain in the left shoulder joint.  No underlying 
disease or injury was identified.  His examination, both 
clinically and radiographically, was normal.  

While the Board finds that the veteran is competent to state 
that he has pain in his left shoulder, but he is not 
competent to state the etiology of that pain.  The record 
establishes that the veteran did not injure his left shoulder 
during service nor was any disease of the left shoulder 
diagnosed during service.  The veteran states that his left 
shoulder was treated during service.  The Board does not find 
this statement to be credible.  The service medical records 
are replete with treatment for medical complaints.  However, 
there is not one single documented complaint of left shoulder 
injury, pain, or other problem.  In the absence of such 
documentation and in light of the rest of the record, the 
Board finds that the veteran's statements are not credible.  
Further, the VA examiner reviewed the records and found no 
such treatment.  Moreover, the competent evidence establishes 
that the veteran does not in fact currently have any disease 
or injury of the left shoulder, rather, he only has 
subjective complaints of pain.  The competent evidence is 
credible and probative.  The competent medical evidence on 
file is afforded more probative value and outweighs the lay 
statements.

Further, the competent evidence establishes no connection 
between any post-service pain to an inservice disease or 
injury.  The VA examiner, whose opinion is competent and 
uncontradicted, stated that current complaints of left 
shoulder pain are not related to service.  Therefore, the 
Board finds that the veteran's current complaints of left 
shoulder pain are not derived from inservice disease or 
injury.  Therefore, the claim of service connection for left 
shoulder disability must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


Right Shoulder

In February 1999, the veteran complained inservice of right 
shoulder pain.  The impression was right rotator cuff strain.  
He was provided pain medication and was advised to avoid 
repetitive activity.  There were no further complaints, 
findings, treatment, or diagnosis of right shoulder disease 
or injury during service.  

Following service, the veteran complained of right shoulder 
pain in June 1999.  He was diagnosed as having arthralgia or 
pain in the right shoulder joint.  No underlying disease or 
injury was identified.  A September 1999 orthopedic 
examination revealed no objective evidence of any orthopedic 
pathology in the right shoulder.  The current VA examination 
revealed no significant disability in the right shoulder.  X-
rays were negative.  

The veteran is competent to state that he has had right 
shoulder pain since service.  However, he is not competent to 
make a diagnosis of right shoulder disability and relate it 
to service.  See Espiritu.  

The veteran has a post-service diagnosis of right shoulder 
arthralgia or pain in the right shoulder joint.  The current 
competent evidence establishes that the veteran has no 
disease or injury of the right shoulder.  His examination, 
both clinically and radiographically, was normal.  

While the Board finds that the veteran is competent to state 
that he has pain in his right shoulder and that it is related 
to the rotator cuff strain that he had during service, he is 
not competent to state the etiology of that pain.  The record 
establishes that the veteran did have an impression of 
rotator cuff strain during service.  However, the record does 
not establish that he suffered any lasting or residual 
disability due to the rotator cuff strain.  The veteran did 
not injure his right shoulder during service nor was any 
disease of the right shoulder diagnosed during the remainder 
of service.  The competent evidence establishes that the 
veteran does not currently have any disease or injury of the 
right shoulder shoulder, rather, he only has subjective 
complaints of pain.  The competent evidence is credible and 
probative.  The competent medical evidence on file is 
afforded more probative value and outweighs the lay 
statements.

Further, the competent evidence establishes no connection 
between any post-service pain to an inservice disease or 
injury.  The VA examiner, whose opinion is competent and 
uncontradicted, stated that current complaints of right 
shoulder pain are not related to service.  The examiner 
reviewed the claims file and took note of the impression of 
rotator cuff strain during service.  However, the examiner 
indicated that there was no etiological connection.  
Therefore, the Board finds that the veteran's current 
complaints of right shoulder pain are not derived from 
inservice disease or injury.  Therefore, the claim of service 
connection for right shoulder disability must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


Earlier Effective date of February 25, 1999, for a 
Compensable Rating for Chondromalacia of the Right Knee

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  The effective date of an award of 
disability compensation shall be the day following the date 
of discharge or release if application is received within one 
year from such discharge or release. 38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. § 3.400((b)(2)(i).  

In this case, the veteran's application for service 
connection for a right knee disorder was received within one 
year of his separation from service.  

The AOJ in essence assigned a staged rating for the veteran's 
right knee chondromalacia.  See Fenderson v. West, 12 Vet. 
App 119 (1999).  A non-compensable rating was assigned 
effective February 25, 1999, the day following the date of 
discharge of the veteran from service.  A 10 percent rating 
was assigned effective April 16, 2003, the date of the most 
recent VA examination report which the AOJ stated showed 
painful motion and an underlying diagnosed disability.  The 
AOJ stated that prior to April 16, 2003, the veteran only had 
subjective complaints of pain without a diagnosed underlying 
disability and, as such, only a compensable rating could be 
assigned.  In addition, the AOJ stated that there were no 
specific objective findings of functional impairment.  The 
veteran seeks to be awarded a 10 percent rating effective 
February 25, 1999.

In the Board's May 2003 decision which granted service 
connection for right knee chondromalacia, the Board pointed 
out that the veteran had the same right knee disability now 
as he had during service and that the current diagnosis and 
the inservice diagnosis were related.  The Board specifically 
indicated that the September 1999 VA examination which found 
no right knee disability was outweighed by the other 
competent evidence of record.  

Thus, the veteran did have a diagnosed underlying disability 
which resulted in right knee pain when he was separated from 
service.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The provisions of 38 C.F.R. § 4.59 establish that the veteran 
is entitled to a minimum compensable evaluation for each 
joint.  Under Diagnostic Code 5260, the rating schedule 
provides a zero percent rating where flexion of the leg is 
limited to 60 degrees; a 10 percent rating where flexion of 
the leg is limited to 45 degrees.  Under Diagnostic Code 
5261, the rating schedule provides a zero percent rating 
where extension of the leg is limited to 5 degrees; a 10 
percent rating where extension of the leg is limited to 10 
degrees.  Full range of motion of the knee is zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  

The service medical records documented right knee pain.  From 
the time of his separation from service, the veteran 
consistently complained of right knee pain.  He demonstrated 
right knee pain and crepitus.  The veteran is competent to 
state that he has pain.  Pain was documented in the record.  
The Board finds that the record shows painful motion of the 
right knee and periarticular pathology from the effective 
date of service connection.  

Stated differently, the Board finds it unlikely that the 
veteran magically became worse on the day of a VA examination 
in 2003.  Rather, the 2003 examiner was better skilled and 
his report was consistent with the service records.  Based 
upon facts found, the veteran's disability has not changed 
and a uniform rating is warranted.  

Accordingly, the criteria for a February 25, 1999 effective 
date for a 10 percent rating for right knee chondromalacia 
have been met.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a right shoulder disorder is denied.  

A February 25, 1999 effective date for a 10 percent rating 
for right knee chondromalacia is granted, subject to VA 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



